DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Pages 12-13 regarding the objections to the drawings have been fully considered. The objections to the drawings are withdrawn in view of the argument.
	Applicant’s argument on Page 13 regarding the objection to the specification has been fully considered. The objection to the specification has been withdrawn in view of the amendments.
	Applicant’s argument on Pages 13-14 Paragraph 4 (Page 13) and Paragraphs 1-4 regarding the objections to Claims 1 and 15 has been fully considered. The objections to Claims 1-8 and 1-15 are withdrawn in view of the amendments.
	Applicant’s argument on Page 15 regarding the interpretation of Claims 3, 4, 10, and 14 has been fully considered. However, when the claim limitation does not use the phrase ‘‘means for’’ or ‘‘step for,’’ examiners should determine whether the claim limitation uses a nonstructural term (a term that is simply a substitute for the term ‘‘means for’’). Examiners will apply § 112, sixth paragraph to a claim limitation that uses a nonstructural term associated with functional language, unless the nonstructural term is (1) preceded by a structural modifier, defined in the specification as a particular structure or known by one skilled in the art, that denotes the type of structural device (e.g., ‘‘filters’’), or (2) modified by sufficient structure or material for achieving the claimed function. The following is a list of non-structural terms that may invoke § 112, sixth paragraph: ‘‘mechanism for,’’ ‘‘module for,’’ ‘‘device for,’’ ‘‘unit for,’’ ‘‘component for,’’ ‘‘element for,’’ ‘‘member for,’’ ‘‘apparatus for,’’ ‘‘machine for,’’ or ‘‘system for.’’ This list is not exhaustive, and other non-structural terms may invoke § 112,sixth paragraph. The claims remain interpreted under 35 U.S.C. 112(f) in order to cover the corresponding structure described in the specification as performing the claimed function, and equivalent thereof. The “extracorporeal imaging unit” in Claims 3, 4, and 14 is understood, upon disclosure within the applicant’s specification on Page 13, to be corresponded to an ultrasound imaging, X-ray imaging, or MR imaging system. The “unit” in Claim 10 is understood, upon disclosure within the applicant’s specification on Page 11, to be corresponded to an electrocardiograph. The interpretation under 112(f) is maintained.
	Applicant’s argument on Pages 16-17 regarding the rejection of Claims 1-5, 10, 12, 13, and 15 under 35 U.S.C. 103 over Shmarak in view of Tolkowsky has been fully considered but is not persuasive. On Page 17 (Paragraph 4 from Page 16) applicant argues that neither Shmarak or Tolkowsky discloses that a processor performs one type of action when the temporal information is aperiodic and another type of action when the temporal information is periodic. However, Shmarak teaches ascertaining the periodic temporal information on the movement of the distal portion of the interventional device (Column 11 Lines 43-44 “In procedure 304, periodic motion frequencies are detected and identified in a time-lagged MPS data set” and Column 11 Lines 31-42 “Since the cardiac motion and respiratory motion are cyclic in nature, the periodic frequencies can be detected in the overall trajectory of surgical tool 124. The specific frequencies relating to the cardiac motion exhibit different characteristics than the specific frequencies relating to the respiratory motion. The specific frequencies relating to the cardiac motion are identified from the detected periodic frequencies. Similarly, the specific frequencies relating to the respiratory motion are identified from the detected periodic frequencies. Processor 108 performs the analysis on the MPS data set and identifies the relevant periodic motion frequencies.”). Furthermore, one of ordinary skill in the art would understand that any movement that is not periodic is aperiodic. It is further addressed in the rejection that while Shmarak does not explicitly teach aperiodic temporal information, Tolkowsky does ([0101] “The motion to which such tracking is applied may be cyclical, or non-cyclical or a combination of both.”). Shmarak teaches detecting and identifying periodic motion frequencies, and when combined with the teachings of Tolkowsky, teaches aperiodic motion frequencies as well. Tolkowsky teaches both periodic and aperiodic temporal information ([0101] “The motion to which such tracking is applied may be cyclical, or non-cyclical, or a combination of both,” where aperiodic is non-cyclical and periodic is cyclical.). 
	Additionally, applicant argues on Page 17 (Paragraph 4 from Page 16) that neither Shmarak or Tolkowsky discloses that a processor performs one type of action when the temporal information is aperiodic and another type of action when the temporal information is periodic. However, because Tolkowsky addresses both cyclical and non-cyclical movement, as in [0101], while also addressing the limitations of the processor the claim, as in [0509], the prior art meets the limitations of the claim. Tolkowsky does not necessarily gate all images acquired by the system, see [0546] (“Non-gated image frames are displayed on display 64”).
The combination of teachings from Shmarak and Tolkowsky would have been obvious to one or ordinary skill as situations for both aperiodic and periodic movement within regions of interest, including both the device and the anatomy, must be addressed. Not all movement is all periodic or all aperiodic. This allows a clinician to stabilize the image of the moving body portion of the patient, no matter the type of movement, which is advantageous in that the images captured will not be prone to blurring, allowing them to be observed easily by a clinician and provide basis for the clinician to make clinical decisions over an extended period, such as the entire duration of the procedure, as taught by Tolkowsky in [0007]. Shmarak and Tolkowsky remain applicable to the invention as claimed.
	Applicant’s argument on Page 17-18 regarding the rejection of Claims 6-8 under 35 U.S.C. 103 over Shmarak and Tolkowsky further in view of Strommer, Claim 11 under 35 U.S.C. 103 over Shmarak and Tolkowsky further in view of Boese, and Claim 14 under 35 U.S.C. 103 over Shmarak and Tolkowsky further in view of Vaillant has been fully considered and/or moot under new grounds of rejection as below. Strommer, Boese, and Vaillant remain applicable to the invention as claimed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: an extracorporeal imaging unit in Claims 3, 4, and 14 and a unit in Claim 10.
A review of the specification shows that the following appear to be corresponding structure described for the 35 U.S.C. 112(f) limitations:
an extracorporeal imaging unit is corresponded to an ultrasound imaging, X-ray imaging or MR imaging system, disclosed in the specification on Page 13, and
a unit is corresponded to an electrocardiograph, disclosed in the specification on Page 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 12, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shmarak et al. (US 9572519) in view of Tolkowsky et al. (US 20080221442).
	Regarding Claim 1, Shmarak teaches an apparatus for visualizing measurement information of a periodically moving anatomy, (Abstract “Apparatus for generating an organ timing signal relating to an inspected organ within the body of a patient”), wherein the apparatus comprises a processor, (Column 5 Lines 45-47 “a Medical Positioning System (MPS) 102, […], a processor 108”), configured to: 
a) receive temporal measurement signals, (Column 5 Lines 54-59 “MPS 102 receives and processes data related to the position of an area of the body of a patient. […] The data is obtained via plurality of MPS sensors 1201, 1202, 1203, and 1204.”), comprising temporal information on a movement of a distal portion of an interventional device, (as shown in Fig. 1 (124), re-produced below), and temporal information of the periodically moving anatomy (Column 5 Lines 59-63 “MPS sensor 1201 is attached to surgical tool 124. […] MPS sensor 1203 is generally attached to an inspected area of a patient body (referenced 130)” and Column 8 Lines 27-34 “Data elements that are stored in database 106 are time-tagged. The term “time-tagging” herein below refers to the process of associating a data element with the exact time at which that data element was obtained (e.g., associating an MPS coordinate reading with the exact time at which that reading was obtained). The data obtained via each of plurality of MPS sensors 1201, 1202, 1203 and 1204 is time-tagged.”); and
b) ascertain whether the temporal information on the movement of the distal portion of the interventional device is periodic (Column 11 Lines 43-44 “In procedure 304, periodic motion frequencies are detected and identified in a time-lagged MPS data set” and Column 11 Lines 31-42 “Since the cardiac motion and respiratory motion are cyclic in nature, the periodic frequencies can be detected in the overall trajectory of surgical tool 124. The specific frequencies relating to the cardiac motion exhibit different characteristics than the specific frequencies relating to the respiratory motion. The specific frequencies relating to the cardiac motion are identified from the detected periodic frequencies. Similarly, the specific frequencies relating to the respiratory motion are identified from the detected periodic frequencies. Processor 108 performs the analysis on the MPS data set and identifies the relevant periodic motion frequencies.”).

    PNG
    media_image1.png
    444
    589
    media_image1.png
    Greyscale

Fig. 1 of Shmarak
However, Shmarak does not explicitly teach aperiodic temporal information; and a processor configured to: output, when the temporal information on the movement of the distal portion of the interventional device is ascertained to be aperiodic, the temporal information of the periodically moving anatomy as received; and gate, when the temporal information on the movement of the distal portion of the interventional device is ascertained to be periodic, the temporal information of the periodically moving anatomy and output the gated temporal information of the periodically moving anatomy.
In an analogous imaging moving anatomy field of endeavor, Tolkowsky teaches an apparatus for visualizing measurement information of a periodically moving anatomy, wherein the apparatus comprising: aperiodic temporal information ([0101] “The motion to which such tracking is applied may be cyclical, or non-cyclical, or a combination of both.”); a processor, ([0482] “processor 13”), configured to:
a) output, when the temporal information on the movement of the distal portion of the interventional device, ([0593] “a tool is moved in a given direction by moving the center of the tool” and [0594] “the tool and the anatomy are viewed in an image stream that is stabilized at a same selected phase of the cardiac cycle. In some embodiments, the selected phase at which the tool is moved, positioned, activated or applied is the same selected phase at which an observed image stream is stabilized. In some embodiments, the valve is deployed by expanding the valve at the selected phase during a single cycle.” Where it is understood by one of ordinary skill in the art that an interventional tool will have a distal end.), is ascertained to be aperiodic, the temporal information of the periodically moving anatomy as received ([0546] “Non-gated image frames are displayed on display 64.”); and 
b) gate, when the temporal information on the movement of the distal portion of the interventional device is ascertained to be periodic, the temporal information of the periodically moving anatomy, ([0509] “A video camera 31, acquires a video stream 33 of the subject's heart. An ECG 32 detects the subject's cardiac cycle. A gating processor 34 of control unit 13 selects image frames 35 corresponding to a given phase of the cardiac cycle as reflected by a given point in ECG 32. In some embodiments, a buffer 36 is used for gap filling the transitions among images 35.”), and output the gated temporal information of the periodically moving anatomy ([0546] “Gated image frames are displayed on display 66”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Shmarak and Tolkowsky because the combination provides the ability for a clinician to stabilize the imaging of cyclically, or non-cyclically (as in [0101]), moving body portions, and the deployment or actuation of tools at the moving body part, as taught by Tolkowsky in [0006] and [0008]. This is advantageous, in that the images captured will not be prone to blurring, thus allowing them to be observed easily by a clinician and provided basis for the clinician to make clinical decisions over an extended period, such as the entire duration of the procedure, as in [0007].
Regarding Claim 2, the modified apparatus Shmarak teaches the apparatus according to Claim 1 and the interventional device, as discussed above. Furthermore, Shmarak teaches a system for visualizing information of a periodically moving anatomy, (Column 5 Line 45 “System 100”), comprising: a display configured to display the temporal information output by the processor (Column 16 Lines 56-59 “Display 110 may present […] acquired MPS data.”).
Regarding Claim 3, the modified apparatus of Shmarak teaches all limitations of Claim 2, as discussed above. Furthermore, Shmarak teaches an extracorporeal imaging unit, (Column 7 Lines 62-67 and Column 8 Lines 1-4 “Medical imaging device 104 can include any type of image acquisition system known in the art, such as ultra-sound, inner-vascular ultra-sound, X-ray, C-Arm machines (equipped with such devices), fluoroscopy, angiography, computerized tomography, nuclear magnetic resonance, positron-emission tomography, single-photon-emission tomography, and the like.”), configured to provide the temporal information on the movement of the distal portion of the interventional device and the temporal information on the periodically moving anatomy (Column 8 Lines 27-34 “Data elements that are stored in database 106 are time-tagged. The term “time-tagging” herein below refers to the process of associating a data element with the exact time at which that data element was obtained […]. […] The plurality of two-dimensional images acquired by medical imaging device 104 is also time-tagged.”).
Regarding Claim 4, the modified apparatus Shmarak teaches all limitations of Claim 2, as discussed above. Furthermore, Shmarak teaches an extracorporeal imaging unit configured to provide the temporal information of the periodically moving anatomy, (Column 7 Lines 62-67 and Column 8 Lines 1-4 “Medical imaging device 104 can include any type of image acquisition system known in the art, such as ultra-sound, inner-vascular ultra-sound, X-ray, C-Arm machines (equipped with such devices), fluoroscopy, angiography, computerized tomography, nuclear magnetic resonance, positron-emission tomography, single-photon-emission tomography, and the like” and Column 8 Lines 27-34 “Data elements that are stored in database 106 are time-tagged. The term “time-tagging” herein below refers to the process of associating a data element with the exact time at which that data element was obtained […]. […] The plurality of two-dimensional images acquired by medical imaging device 104 is also time-tagged.”), and wherein the distal portion, (as shown in Fig. 1, re-produced above), of the interventional device comprises at least one sensor configured to provide the temporal information on the movement of the distal portion of the interventional device (Column 5 Lines 59-60 “MPS sensor 1201 is attached to surgical tool 124” and Column 8 Lines 27-34 “Data elements that are stored in database 106 are time-tagged. The term “time-tagging” herein below refers to the process of associating a data element with the exact time at which that data element was obtained (e.g., associating an MPS coordinate reading with the exact time at which that reading was obtained). The data obtained via each of plurality of MPS sensors 1201, 1202, 1203 and 1204 is time-tagged.”).
Regarding Claim 5, the modified system of Shmarak teaches all limitations of Claim 2, as discussed above. Furthermore, Shmarak teaches wherein the distal portion, (as shown in Fig. 1, re-produced above), of the interventional device comprises at least one sensor configured to provide the temporal information on the movement of the distal portion of the interventional device (Column 5 Lines 59-60 “MPS sensor 1201 is attached to surgical tool 124” and Column 8 Lines 27-34 “Data elements that are stored in database 106 are time-tagged. The term “time-tagging” herein below refers to the process of associating a data element with the exact time at which that data element was obtained (e.g., associating an MPS coordinate reading with the exact time at which that reading was obtained). The data obtained via each of plurality of MPS sensors 1201, 1202, 1203 and 1204 is time-tagged.”), and the temporal information of the periodically moving anatomy (Column 11 Lines 6-12 “In procedure 318, cardiac phase information is obtained from cardiac motion. In particular, cardiac phase information is obtained from data streams originating from MPS sensor 120.sub.1 located on surgical tool 124. […] In procedure 304, periodic motion frequencies are detected and identified in a time-tagged MPS data set.”).
Regarding Claim 10, the modified system of Shmarak teaches all limitations of Claim 2, as discussed above. Furthermore, Shmarak teaches an electrical signal measurement unit, (Column 5 Lines 45-47 “a Medical Positioning System (MPS) 102”), configured to provide to the processor measurements of temporal extracorporeal electrocardiogram signals of the periodically moving anatomy, (Column 7 Lines 42-58 “MPS 102 also provides data for obtaining phase information relating to the activity state of an inspected organ. For example, if the inspected organ is a heart, phase information may be heart timing signals denoting stages within a cardiac cycle. A cardiac cycle is defined as the time between two subsequent heart contractions. […] Processor 108 obtains phase information by processing data provided by MPS 102 via MPS sensor 120.sub.1, without the need for any external monitoring device (such as an ECG device)” and Column 12 Lines 44-64 “The electrical signal representation of the cardiac trajectory, generally referenced 450, depicts the same activity-states T.sub.1, T.sub.2 and T.sub.3, in each of plurality of cardiac cycles 410, 420 and 430. However the precise time at which these activity-states occur may be different in the two representations, as there is a slight delay at the electrical representation with respect to the mechanical representation. […] The electrical representation of the cardiac trajectory is equivalent to the electrical timing signals obtained by an ECG monitor. It is noted that the detection of cardiac phases is performed based solely on data sets originating from at least MPS sensor 120.sub.1 located on surgical tool 124, and perhaps also from the reference sensors (i.e., MPS sensors 120.sub.3 and 120.sub.4). These data sets provide a mechanical representation of the cardiac trajectory.”). 
However, Shmarak does not explicitly teach wherein the processor is configured to gate the temporal information of the periodically moving anatomy according to a phase of a period of the measured temporal extracorporeal electrocardiogram signals.
In an analogous imaging moving anatomy field of endeavor, Tolkowsky teaches wherein the processor, ([0509] “gating processor 34”), is configured to gate the temporal information of the periodically moving anatomy according to a phase of a period of the measured temporal extracorporeal electrocardiogram signals ([0484] “gating is performed initially with respect to the ECG signal […] an image frame corresponding to a selected phase in the ECG signal is identified and determined to be a "baseline image frame." After such identification of a "baseline image frame" has been achieved, gating of the subsequent image stream is done by means of selecting those image frames where the shape of the observed anatomy is identical, or most similar, to the shape observed in the baseline image frame.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Shmarak and Tolkowsky because the combination provides the ability for a clinician to stabilize the imaging of cyclically, or non-cyclically (as in [0101]), moving body portions, and the deployment or actuation of tools at the moving body part, as taught by Tolkowsky in [0006] and [0008], like the heart. This is advantageous, in that the images captured will not be prone to blurring, thus allowing them to be observed easily by a clinician and provided basis for the clinician to make clinical decisions over an extended period, such as the entire duration of the procedure, as in [0007]. Additionally, to image a moving anatomy like the heart with the best quality is important in surgical planning or diagnosis. 
Regarding Claim 12, the modified system of Shmarak teaches all limitations of Claim 4, as discussed above. Furthermore, Tolkowsky teaches wherein the at least one sensor is configured to provide to the processor temporal electrical measurement signals of the periodically moving anatomy resulting from an electrical activation of the anatomy, ([0303] “the sensor includes an ECG sensor configured to sense a phase of the cardiac cycle by detecting an ECG signal of the subject”), upon which the processor is configured to gate the temporal information of the periodically moving anatomy ([0482] “the apparatus generates a stabilized video stream 15 by a gating procedure performed by processor 13 in response to an ECG signal 12”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Shmarak and Tolkowsky because the combination provides the ability for a clinician to stabilize the imaging of cyclically, or non-cyclically (as in [0101]), moving body portions, and the deployment or actuation of tools at the moving body part, as taught by Tolkowsky in [0006] and [0008], like the heart. This is advantageous, in that the images captured will not be prone to blurring, thus allowing them to be observed easily by a clinician and provided basis for the clinician to make clinical decisions over an extended period, such as the entire duration of the procedure, as in [0007]. Additionally, to image a moving anatomy like the heart with the best quality is important in surgical planning or diagnosis.
Regarding Claim 13, the modified system of Shmarak teaches all limitations of Claim 12, as discussed above. Furthermore, Tolkowsky teaches a user interface configured for selecting a phase of the period according to which the temporal information of the periodically moving anatomy is gated ([0138] “the apparatus further includes a user interface, and the control unit is configured to receive an input from a user, via the user interface, and to select a phase of cyclic activity as being the given phase in response to the input.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Shmarak and Tolkowsky because the combination allows the user to have exact control over which phase of the period of the periodically moving anatomy is gated, which is advantageous in instances in which the user requires investigation of a specific phase, such as systole or diastole, in cases of the heart.
Regarding Claim 15, Shmarak teaches a method of visualizing measurement signals of a periodically moving anatomy (Column 1 Lines 8-11 “The disclosed technique relates to medical diagnostics and surgery systems and methods in general, and to a method and system for monitoring organ phases in three-dimensional medical imaging and navigation, in particular.”), comprising the steps:
a) receiving, by a processor, (Column 5 Lines 45-47 “a Medical Positioning System (MPS) 102, […], a processor 108”), temporal measurement signals, (Column 5 Lines 54-59 “MPS 102 receives and processes data related to the position of an area of the body of a patient. […] The data is obtained via plurality of MPS sensors 1201, 1202, 1203, and 1204.”), comprising temporal information on a movement of a distal portion, (as shown in Fig. 1 (124), re-produced above), of an interventional device and temporal information of the periodically moving anatomy (Column 5 Lines 59-63 “MPS sensor 1201 is attached to surgical tool 124. […] MPS sensor 1203 is generally attached to an inspected area of a patient body (referenced 130)” and Column 8 Lines 27-34 “Data elements that are stored in database 106 are time-tagged. The term “time-tagging” herein below refers to the process of associating a data element with the exact time at which that data element was obtained (e.g., associating an MPS coordinate reading with the exact time at which that reading was obtained). The data obtained via each of plurality of MPS sensors 1201, 1202, 1203 and 1204 is time-tagged.”); and
b) ascertaining, by the processor, whether the temporal information on the movement of the distal portion of the interventional device is periodic or aperiodic (Column 11 Lines 43-44 “In procedure 304, periodic motion frequencies are detected and identified in a time-lagged MPS data set” and Column 11 Lines 31-42 “Since the cardiac motion and respiratory motion are cyclic in nature, the periodic frequencies can be detected in the overall trajectory of surgical tool 124. The specific frequencies relating to the cardiac motion exhibit different characteristics than the specific frequencies relating to the respiratory motion. The specific frequencies relating to the cardiac motion are identified from the detected periodic frequencies. Similarly, the specific frequencies relating to the respiratory motion are identified from the detected periodic frequencies. Processor 108 performs the analysis on the MPS data set and identifies the relevant periodic motion frequencies.” It is understood in the art that any information that is not periodic is aperiodic.). 
However, Shmarak does not explicitly teach aperiodic temporal information an gating, by the processor, the temporal information of the periodically moving anatomy when the processor ascertains the movement of the distal portion of the interventional device to be periodic; outputting, by the processor, the temporal information of the periodically moving anatomy as received when the processor ascertains the movement of the distal portion of the interventional device to be aperiodic, and outputting gated temporal information of the periodically moving anatomy when the processor ascertains the movement of the distal portion of the interventional device to be periodic.
In an analogous imaging moving anatomy field of endeavor, Tolkowsky teaches a method of visualizing measurement signals of a periodically moving anatomy, ([0098] “methods are used for facilitating medical procedures performed on cyclically-moving organs”), comprising the steps:
a) gating, by the processor, the temporal information of the periodically moving anatomy when the processor ascertains the movement of the distal portion of the interventional device, ([0593] “a tool is moved in a given direction by moving the center of the tool” and [0594] “the tool and the anatomy are viewed in an image stream that is stabilized at a same selected phase of the cardiac cycle. In some embodiments, the selected phase at which the tool is moved, positioned, activated or applied is the same selected phase at which an observed image stream is stabilized. In some embodiments, the valve is deployed by expanding the valve at the selected phase during a single cycle.” Where it is understood by one of ordinary skill in the art that an interventional tool will have a distal end.), to be periodic ([0509] “A gating processor 34 of control unit 13 (FIG. 1) selects image frames 35 corresponding to a given phase of the cardiac cycle as reflected by a given point in ECG 32. In some embodiments, a buffer 36 is used for gap filling the transitions among images 35.”); 
b) outputting, by the processor, the temporal information of the periodically moving anatomy as received when the processor ascertains the movement of the distal portion of the interventional device to be aperiodic ([0546] “Non-gated image frames are display on display 64.”), and 
c) outputting, by the processor, gated temporal information of the periodically moving anatomy when the processor ascertains the movement of the distal portion of the interventional to be periodic ([0101] “The motion to which such tracking is applied may be cyclical, or non-cyclical, or a combination of both,” [0509] “A video camera 31, acquires a video stream 33 of the subject's heart. An ECG 32 detects the subject's cardiac cycle. A gating processor 34 of control unit 13 (FIG. 1) selects image frames 35 corresponding to a given phase of the cardiac cycle as reflected by a given point in ECG 32. In some embodiments, a buffer 36 is used for gap filling the transitions among images 35. The resulting stabilized video stream is presented on display 37,” and [0546] “Gated image frames are displayed on display 66”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Shmarak and Tolkowsky because the combination provides the ability for a clinician to stabilize the imaging of cyclically, or non-cyclically (as in [0101]), moving body portions, and the deployment or actuation of tools at the moving body part, as taught by Tolkowsky in [0006] and [0008]. This is advantageous, in that the images captured will not be prone to blurring, thus allowing them to be observed easily by a clinician and provided basis for the clinician to make clinical decisions over an extended period, such as the entire duration of the procedure, as in [0007].
Regarding Claim 16, the modified method of Shmarak teaches all limitations of Claim 15, as discussed above. Furthermore, Shmarak teaches an extracorporeal imaging unit, (Column 7 Lines 62-67 and Column 8 Lines 1-4 “Medical imaging device 104 can include any type of image acquisition system known in the art, such as ultra-sound, inner-vascular ultra-sound, X-ray, C-Arm machines (equipped with such devices), fluoroscopy, angiography, computerized tomography, nuclear magnetic resonance, positron-emission tomography, single-photon-emission tomography, and the like.”), provides to the processor the temporal information on the movement of the distal portion of the interventional device and the temporal information on the periodically moving anatomy (Column 8 Lines 27-34 “Data elements that are stored in database 106 are time-tagged. The term “time-tagging” herein below refers to the process of associating a data element with the exact time at which that data element was obtained […]. […] The plurality of two-dimensional images acquired by medical imaging device 104 is also time-tagged.”).
Regarding Claim 17, the modified method Shmarak teaches all limitations of Claim 15, as discussed above. Furthermore, Shmarak teaches an extracorporeal imaging unit provides to the processor the temporal information of the periodically moving anatomy, (Column 7 Lines 62-67 and Column 8 Lines 1-4 “Medical imaging device 104 can include any type of image acquisition system known in the art, such as ultra-sound, inner-vascular ultra-sound, X-ray, C-Arm machines (equipped with such devices), fluoroscopy, angiography, computerized tomography, nuclear magnetic resonance, positron-emission tomography, single-photon-emission tomography, and the like” and Column 8 Lines 27-34 “Data elements that are stored in database 106 are time-tagged. The term “time-tagging” herein below refers to the process of associating a data element with the exact time at which that data element was obtained […]. […] The plurality of two-dimensional images acquired by medical imaging device 104 is also time-tagged.”), and wherein the distal portion, (as shown in Fig. 1, re-produced above), of the interventional device comprises at least one sensor configured to provide the temporal information on the movement of the distal portion of the interventional device (Column 5 Lines 59-60 “MPS sensor 1201 is attached to surgical tool 124” and Column 8 Lines 27-34 “Data elements that are stored in database 106 are time-tagged. The term “time-tagging” herein below refers to the process of associating a data element with the exact time at which that data element was obtained (e.g., associating an MPS coordinate reading with the exact time at which that reading was obtained). The data obtained via each of plurality of MPS sensors 1201, 1202, 1203 and 1204 is time-tagged.”).
Regarding Claim 18, the modified method of Shmarak teaches all limitations of Claim 15, as discussed above. Furthermore, Shmarak teaches wherein the distal portion, (as shown in Fig. 1, re-produced above), of the interventional device comprises at least one sensor configured to provide the temporal information on the movement of the distal portion of the interventional device (Column 5 Lines 59-60 “MPS sensor 1201 is attached to surgical tool 124” and Column 8 Lines 27-34 “Data elements that are stored in database 106 are time-tagged. The term “time-tagging” herein below refers to the process of associating a data element with the exact time at which that data element was obtained (e.g., associating an MPS coordinate reading with the exact time at which that reading was obtained). The data obtained via each of plurality of MPS sensors 1201, 1202, 1203 and 1204 is time-tagged.”), and the temporal information of the periodically moving anatomy (Column 11 Lines 6-12 “In procedure 318, cardiac phase information is obtained from cardiac motion. In particular, cardiac phase information is obtained from data streams originating from MPS sensor 120.sub.1 located on surgical tool 124. […] In procedure 304, periodic motion frequencies are detected and identified in a time-tagged MPS data set.”).

Claims 6-8, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shmarak et al. (US 9572519) and Tolkowsky et al. (US 20080221442), as applied to Claims 4 and 17 above, further in view of Strommer et al. (US 20060058647).
Regarding Claim 6, the modified system of Shmarak teaches all limitations of Claim 4, as discussed above. However, the modified system of Shmarak does not explicitly teach wherein the temporal information on the movement of the distal portion of the interventional device and the temporal information of the periodically moving anatomy are ultrasound signals, and wherein the temporal information on the movement of the distal portion of the interventional device is based on a movement of the at least one sensor relative to the anatomy.
In an analogous imaging moving anatomy field of endeavor, Strommer teaches a system for visualizing information of a periodically moving anatomy, ([0071] “Three-dimensional image 106 is synchronized with a real-time organ timing signal (e.g., cardiac cycle) respective of the movement of the inspected organ (e.g., the inspected lumen--not shown)” and [0072] “A system according to the disclosed technique can display a selected image sequence (either a sequence of two-dimensional images detected by the respective two-dimensional image acquisition device, or a sequence of three-dimensional images reconstructed from a plurality of two-dimensional images--i.e., a cine-loop or video clip), in synchrony with the real-time organ timing signal of the patient, among a list of prerecorded image sequences.”), wherein the temporal information on the movement, ([0219] “In procedure 936, a plurality of temporal three-dimensional trajectory representations is determined, according to the MPS points, each of the trajectory representations corresponding to the respective activity state” and Fig. 19, re-produced below), of the distal portion of the interventional device, ([0169] “MPS sensor 594 is located at a distal portion of the catheter 596.”), and the temporal information of the periodically moving anatomy, ([0219] “In procedure 936, a plurality of temporal three-dimensional trajectory representations is determined, according to the MPS points, each of the trajectory representations corresponding to the respective activity state” and Fig. 19, re-produced below), are ultrasound signals, ([0081] “This trajectory can be obtained for example, by employing a guided intravascular ultrasound catheter (GIVUS--not shown), in an imaging session prior to the planning session. The GIVUS is a catheter which includes an image detector (e.g., ultrasound transducer) at the tip thereof, and an MPS sensor in the vicinity of the image detector.”), and wherein the temporal information on the movement of the distal portion of the interventional device is based on a movement of the at least one sensor relative to the anatomy ([0092] “the MPS sensor which is attached to the catheter, and which constantly moves together with lumen 108”).

    PNG
    media_image2.png
    447
    735
    media_image2.png
    Greyscale

Fig. 19 of Strommer
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Strommer because the combination provides a way for a user to accurately maneuver an interventional device, such as a catheter, through or to the desired anatomy, which may be desired in instances of imaging a region of interest or placing a stent, as taught by Strommer in [0001] and [0003].
Regarding Claim 7, the modified system of Shmarak teaches all limitations of Claim 4, as discussed above. However, the modified system of Shmarak does not explicitly teach wherein the at least one sensor is configured to provide optical coherence tomography signals, and wherein the temporal information on the movement of the distal portion of the interventional device is based on a movement of the at least one sensor relative to the anatomy.
In an analogous imaging moving anatomy field of endeavor, Strommer teaches wherein the at least one sensor is configured to provide optical coherence tomography signals, ([0111] “The system can display either of two-dimensional image 104 or three-dimensional image 106, relative to the coordinate system of a selected MPS sensor (e.g., an MPS sensor attached to the catheter” and [0112] “The two-dimensional image acquisition device can be of any type known in the art, such as […] optical coherent tomography (OCT) detector”), and wherein the temporal information on the movement of the distal portion of the interventional device is based on a movement of the at least one sensor relative to the anatomy ([0092] “the MPS sensor which is attached to the catheter, and which constantly moves together with lumen 108”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Strommer because the combination provides a way for a user to accurately maneuver an interventional device, such as a catheter, through or to the desired anatomy, which may be desired in instances of imaging a region of interest or placing a stent, as taught by Strommer in [0001] and [0003].
Regarding Claim 8, the modified system of Shmarak teaches all limitations of Claim 6, as discussed above. Furthermore, Tolkowsky teaches wherein the processor is configured to render the temporal information of the periodically moving anatomy into images of the anatomy according to at least one of an M-mode, (this would be obvious to apply the known technique of M-mode, or “motion-mode” ultrasound imaging, as a user is imaging a moving anatomy of interest and can be sued to evaluate motion and timing of the anatomy or organ), a two-dimensional modality, ([0533] “such images are two-dimensional”), a three-dimensional modality, ([0533] “such images are […] three-dimensional”), and a cross-plane visualization modality.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tolkowsky because the combination provides a variety of imaging modes to visualize the anatomy of interest, which each provide their respective advantages. For example, M-mode imaging can be used in a variety of situations to evaluate motion and timing, 2D imaging (also known in the art as B-mode imaging) can be used to visualize and quantify anatomical structures, and 3D imaging is most often used in cardiac applications to visualize the cardiac state of the patient and track quantitative measures, like chamber volume, that occur during the cardiac cycle.
Regarding Claim 19, the modified method of Shmarak teaches all limitations of Claim 17, as discussed above. However, the modified method of Shmarak does not explicitly teach wherein the temporal information on the movement of the distal portion of the interventional device and the temporal information of the periodically moving anatomy are ultrasound signals, and wherein the temporal information on the movement of the distal portion of the interventional device is based on a movement of the at least one sensor relative to the anatomy.
In an analogous imaging moving anatomy field of endeavor, Strommer teaches a method for visualizing information of a periodically moving anatomy, (Abstract “Method for delivering a medical device coupled with a catheter, to a selected position within a lumen of the body of a patient,” [0071] “Three-dimensional image 106 is synchronized with a real-time organ timing signal (e.g., cardiac cycle) respective of the movement of the inspected organ (e.g., the inspected lumen--not shown),” and [0072] “A system according to the disclosed technique can display a selected image sequence (either a sequence of two-dimensional images detected by the respective two-dimensional image acquisition device, or a sequence of three-dimensional images reconstructed from a plurality of two-dimensional images--i.e., a cine-loop or video clip), in synchrony with the real-time organ timing signal of the patient, among a list of prerecorded image sequences.”), wherein the temporal information on the movement, ([0219] “In procedure 936, a plurality of temporal three-dimensional trajectory representations is determined, according to the MPS points, each of the trajectory representations corresponding to the respective activity state” and Fig. 19, re-produced above), of the distal portion of the interventional device, ([0169] “MPS sensor 594 is located at a distal portion of the catheter 596.”), and the temporal information of the periodically moving anatomy, ([0219] “In procedure 936, a plurality of temporal three-dimensional trajectory representations is determined, according to the MPS points, each of the trajectory representations corresponding to the respective activity state” and Fig. 19, re-produced above), are ultrasound signals, ([0081] “This trajectory can be obtained for example, by employing a guided intravascular ultrasound catheter (GIVUS--not shown), in an imaging session prior to the planning session. The GIVUS is a catheter which includes an image detector (e.g., ultrasound transducer) at the tip thereof, and an MPS sensor in the vicinity of the image detector.”), and wherein the temporal information on the movement of the distal portion of the interventional device is based on a movement of the at least one sensor relative to the anatomy ([0092] “the MPS sensor which is attached to the catheter, and which constantly moves together with lumen 108”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Strommer because the combination provides a way for a user to accurately maneuver an interventional device, such as a catheter, through or to the desired anatomy, which may be desired in instances of imaging a region of interest or placing a stent, as taught by Strommer in [0001] and [0003].
Regarding Claim 20, the modified method of Shmarak teaches all limitations of Claim 17, as discussed above. However, the modified method of Shmarak does not explicitly teach wherein the at least one sensor is configured to provide optical coherence tomography signals, and wherein the temporal information on the movement of the distal portion of the interventional device is based on a movement of the at least one sensor relative to the anatomy.
In an analogous imaging moving anatomy field of endeavor, Strommer teaches wherein the at least one sensor is configured to provide optical coherence tomography signals, ([0111] “The system can display either of two-dimensional image 104 or three-dimensional image 106, relative to the coordinate system of a selected MPS sensor (e.g., an MPS sensor attached to the catheter” and [0112] “The two-dimensional image acquisition device can be of any type known in the art, such as […] optical coherent tomography (OCT) detector”), and wherein the temporal information on the movement of the distal portion of the interventional device is based on a movement of the at least one sensor relative to the anatomy ([0092] “the MPS sensor which is attached to the catheter, and which constantly moves together with lumen 108”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Strommer because the combination provides a way for a user to accurately maneuver an interventional device, such as a catheter, through or to the desired anatomy, which may be desired in instances of imaging a region of interest or placing a stent, as taught by Strommer in [0001] and [0003].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shmarak et al. (US 9572519), Tolkowsky et al. (US 20080221442), and Strommer et al. (US 20060058647), as applied to Claim 8 above, further in view of Friedman et al. (US 20100010347).
Regarding Claim 9, the modified system of Shmarak teaches all limitations of Claim 8, as discussed above. However, the modified system of Shmarak does not explicitly teach wherein the periodicity is ascertained based on a temporal value-string signal obtained by deriving an average or a median value from at least a portion of the images in real-time.
In an analogous imaging moving anatomy field of endeavor, Friedman teaches a system for visualizing information of periodically moving anatomy, (Abstract “system for optimizing user input puts that identify points within an image of a left ventricle of a heart”), wherein the periodicity is ascertained based on a temporal value-string signal obtained by deriving an average or a median value from at least a portion of the images in real-time ([0033] “At 108 the processor module 36 determines an autocorrelation of values, such as gray levels, temporally averaged over a period of time, such as a heart cycle, of points along line 76 that are between the apical point 64 and the edge of the image 60 or intersection point 78” and [0035] “At 114 the processor module 36 adjusts the user input apical point 64 to an optimized position, adjusted apical point 86, that is located width w from the intersection point 84. Tracking algorithms may be used to track the adjusted apical point 86 in other frames throughout the heart cycle.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Friedman because the combination provides the advantage of automatically calculating myocardial borders, as taught by Friedman in [0003], which as the heart, an example of periodically moving anatomy, beats, the borders will shift slightly from image to image, and the system presents a visualization of the periodically moving anatomy.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shmarak et al. (US 9572519) and Tolkowsky et al. (US 20080221442), as applied to Claim 4 above, further in view of Boese et al. (US 20050197559).
Regarding Claim 11, the modified system of Shmarak teaches all limitations of Claim 4, as discussed above. Furthermore, Shmarak teaches a processor configured to ascertain the periodicity (Column 11 Lines 43-44 “In procedure 304, periodic motion frequencies are detected and identified in a time-lagged MPS data set” and Column 11 Lines 31-42 “Since the cardiac motion and respiratory motion are cyclic in nature, the periodic frequencies can be detected in the overall trajectory of surgical tool 124. The specific frequencies relating to the cardiac motion exhibit different characteristics than the specific frequencies relating to the respiratory motion. The specific frequencies relating to the cardiac motion are identified from the detected periodic frequencies. Similarly, the specific frequencies relating to the respiratory motion are identified from the detected periodic frequencies. Processor 108 performs the analysis on the MPS data set and identifies the relevant periodic motion frequencies.”).
However, the modified system of Shmarak does not explicitly teach wherein the at least one sensor is configured to provide to the processor temporal spatial location measurement signals as temporal information on the movement of the distal portion of the interventional device.
In an analogous imaging moving anatomy field of endeavor, Boese teaches a system for visualizing information of a periodically moving anatomy, (Abstract “imaging using an image-generating, endoluminal instrument 1 by means of which a sequence of 2D image data of a hollow channel 2, in a particular vessel, of an object under investigation is recorded, wherein the images are recorded in a known relation to a periodic movement under investigation”), wherein the at least one sensor is configured to provide to the processor temporal spatial location measurement signals as temporal information on the movement of the distal portion of the interventional device, ([0002] “the images are recorded in a known temporal relation to a periodic movement of the object under investigation and spatial coordinates of the image are captured by means of a position sensor” and [0028] “When a catheter 1 having a position sensor is used, 5 spatial coordinates are supplied as position data associated with the recording of each 2D image, the coordinates reflecting the exact position of the image recording of each 2D image,” and Fig. 3, re-produced below).

    PNG
    media_image3.png
    237
    527
    media_image3.png
    Greyscale

Fig. 3 of Boese
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Boese because the combination provides image generation of avoiding or reducing errors due to a periodic movement of the anatomy of interest without limiting the number of usable images, as taught by Boese in [0010]. This is particularly advantageous in limiting periodic or aperiodic moving anatomy, such as the heart, where the images may blur.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shmarak et al. (US 9572519) and Tolkowsky et al. (US 20080221442), as applied to Claim 4 above, further in view of Vaillant et al. (US 20170245822).
Regarding Claim 14, the modified system of Shmarak teaches all limitations of Claim 4, as discussed above. However, the modified system of Shmarak does not explicitly teach wherein the at least one sensor is further configured to provide intracorporeal temporal information of the periodically moving anatomy having higher resolution and smaller field of depth than the temporal information of the periodically moving anatomy provided by the extracorporeal imaging unit, wherein the processor is further configured to: register the extracorporeal and intracorporeal information of the periodically moving anatomy, output to the display the extracorporeal temporal information of the periodically moving anatomy augmented by the intracorporeal information of the periodically moving anatomy.
In an analogous interventional imaging field of endeavor, Vaillant teaches a system for visualizing information of a periodically moving anatomy, (Abstract “a method and associated system is provided that produces a new sequence of combined X-ray/fluoro images obtained in synchrony with intravascular dataset/images.”), wherein: 
a) the at least one sensor, ([0045] “the intravascular catheter 32 including a sensor 33”), is further configured to provide intracorporeal temporal information of the periodically moving anatomy, ([0005] “The location of this slice is precisely defined by the location of the sensor in the artery at the time when the signal was collected.”), having higher resolution and smaller field of depth than the temporal information of the periodically moving anatomy provided by the extracorporeal imaging unit, (where it would be obvious to one of ordinary skill in the art that the intravascular catheter 32 including a sensor 33 provides a higher resolution and smaller field of depth than that of the X-ray/fluoro/ECG device 13, interpreted as the extracorporeal imaging unit and shown in Fig. 2, re-produced below),
b) wherein the processor, ([0042] “processing unit 20”), is further configured to: 
i) register the extracorporeal and intracorporeal information of the periodically moving anatomy, ([0046] “Over the time period of Step 2 in which the second set of X-ray/fluoro images 28 and the set of IVUS images 30 are obtained, the images 28,30 are linked or time tagged/synced with one another as they are obtained in a known manner, such as by using the computer 20 or other suitable device(s) (not shown) in order to provide a registration between the images 28,30 that are taken at the same time during this step of the method.”),
ii) output to the display the extracorporeal temporal information of the periodically moving anatomy augmented by the intracorporeal information of the periodically moving anatomy ([0051] “The different images provided on the display 22, namely the IVUS image/slice 30, the stacked slices/roadmap 35 and the combined X-ray/fluoro image 40, thus enable the physician to assess the position of the intravascular probe with respect to the vessel.”).

    PNG
    media_image4.png
    307
    547
    media_image4.png
    Greyscale

Fig. 2 of Vaillant
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Vaillant because this allows a user to visualize both within and outside of the anatomy, as the user may want to know some information on the vessel wall or structure to understand the root cause of an issue within the anatomy, which is not capable of being done with a single imaging method, as taught by Vaillant in [0004]. Thus, the combination provides ease of use for a user to ensure the images displayed are taken at the same time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793  

/JOSEPH M SANTOS RODRIGUEZ/               Primary Examiner, Art Unit 3793